     Case: 1:18-cv-07666 Document #: 27 Filed: 07/05/19 Page 1 of 3 PageID #:99




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF
                                        ILLINOIS


MALIBU MEDIA, LLC,                                 )
                                                   )
              Plaintiff,                           )
                                                   )
                      v.                           )      Case No. 1:18-cv-07666
                                                   )
GREG ANDRICOPULOS,                                 )
                                                   )
             Defendants.                           )      Hon. John Robert Blakey
                                                   )


                                   MOTION TO WITHDRAW

       COMES NOW Erin K. Russell, counsel for Defendant, and pursuant to LR83.17 moves

to withdraw as counsel for Defendant, showing the Court as follows:

1.     The undersigned filed her appearance on behalf of Defendant on March 20, 2019.

       [ECF No. 16]

2.     She filed an answer and counterclaims on behalf of Defendant on April 2, 2019.

       [ECF No. 18]

3.     The undersigned appeared for a status conference in this matter on June 19, 2019,

       and again on July 2, 2019. [ECF No. 24, 26]

4.     In the interim, the undersigned engaged in settlement discussions with counsel for

       Plaintiff on behalf of Defendant and communicated with Defendant about those

       discussions.

5.     A conflict has arisen that precludes the undersigned from continuing to represent

       Defendant in this matter.

6.     Substantial disagreements as to how to proceed in this case have arisen,
      Case: 1:18-cv-07666 Document #: 27 Filed: 07/05/19 Page 2 of 3 PageID #:99




        communications have broken down, and irreconcilable differences persist, rending

        future representation impossible.

7.      No substitution of counsel has been obtained.

8.      Defendant has been given notice of the intent of the undersigned to withdraw via

        telephone, email, and USPS Priority Mail. A copy of this motion and the related

        notice of motion have been served on Defendant via email and USPS Priority mail at

        the address on the attached exhibit.

9.      Defendant was given notice of the MIDP deadlines set by the Court.

10.     Defendant has also been provided via email and USPS Priority mail a copy of the

        Court’s July 2 order setting this matter for a status hearing on July 30, 2019, and

        extending the MIDP disclosure deadline to July 5, 2019.

11.     The Notification of Party Contact Information sheet required pursuant to the Local

        Rules is attached to this motion as Exhibit A.

        WHEREFORE, the undersigned respectfully requests that this Court grant her motion to

withdraw as counsel for Defendant.

                                               Respectfully submitted,

                                               /s/ Erin K. Russell
                                               The Russell Firm, LLC
                                               650 W. Lake Street
                                               Suite 210A
                                               Chicago, IL 60661
                                               T: 312-994-2424
                                               F: 312-706-9766
                                               erin@russellfirmip.com
    Case: 1:18-cv-07666 Document #: 27 Filed: 07/05/19 Page 3 of 3 PageID #:99




                                     CERTIFICATE OF
                                        SERVICE

     This is to certify that on July 5, 2019, this document was filed with the Court via the
CM/ECF electronic filing system, thereby serving it upon all counsel of record.

       A copy of this motion was also served on Defendant Greg Andricopulos via email
and via USPS Priority Mail to 2144 N. Lincoln Park West, Apt. 25A, Chicago, IL 60614.
The USPS Priority Mail tracking number is 947010369930004487184.

                                                    /s/ Erin K. Russell
